             Case 2:19-cv-00397-TC Document 31 Filed 08/12/20 PageID.152 Page 1 of 4


   Travis Cracraft
                                                                                                        F!LE:O US Ilisfrid CourHJT ,
   3653 S. Redmaple Rd.
   Millcreek, UT 84106                                                                                   mm 12 '2() PMOt1:21.:1
   tjcracraft@gmail.com
   (801) 885-8998

Brief in Opposition to Motion to Dismiss



                                           UNITED STATES DISTRICT COURT
                                                           for the

                                                      District of Utah

                                                      Central Division


                                                             )       Case No.    2: 19-cv-00397
                                                             )
                      TRAVIS CRACRAFT                        )       Judge:      Tena Campbell
                                                             )
                                                             )
                                  -v-                                              BRIEF IN OPPOSITION
                                                             )
                                                                                  TO DEFENDANT UVU'S
                                                             )                     MOTION TO DISMISS
                                                             )
 UTAH VALLEY UNIVERSITY, a public university
                                                             )
                  and
   JARED LESSER dba JL HOME DESIGN
                                                             )
                                                             )
                                                             )
                                                             )
                                                             )
                                                             )




                                   BRIEF IN OPPOSITION TO MOTION TO DISMISS

               I believe that Claim #5 accuses UVU of committing fraud which cost me at least $200,000 with

    reasonable clarity. My claims are not time barred because of the injury-discovery rule and because UVU

    concealed their crime with other crimes, including conspiring to with Dan Van Woerkom commit extortion and

    omitting answers to direct questions I asked in 2016, which tolled the statute of limitations.

                                                         RULE9

               I have alleged that I was injured when UVU and Mr. Lesser engaged in fraudulent transactions with

    Samsung to which I was not a party. Because I was not a party and these transaction were concealed from me, it


                                                                                                          Page 1 of 3
          Case 2:19-cv-00397-TC Document 31 Filed 08/12/20 PageID.153 Page 2 of 4


is fundamentally impossible for me to plead them with particularity without discovery. If the Court were to

dismiss this case because Rule 9(b) had been extended to a cover transactions to which I could not have any

knowledge, I would have been deprived of my property without due process of law, in violation of the fifth and

fourteenth amendments to the U.S. Constitution.

                                             SAMSUNG'S PATENTS

           Samsung's 2003 South Korean patent, which was written in Korean, does not serve as any kind of

notice.

           In regard to Samsung's 2008 US patent, UVU would need to have shown that an investigation by a

reasonably diligent and intelligent person would have discovered a connection between UVU and Samsung

through which they were trans£ erring intellectual property. To do so, they would have to show how that

intelligent and diligent person would have found that connection. UVU has not done either. They seem to

simply argue that because a multi-billion dollar corporation, on the other side of the planet, was granted a US

patent five years after I took a quiz in a computer science dass, I should have known that I had been stolen from.

Additionally, I strongly suspect that demonstrating the possibility of such an investigation would force their

statute-of-limitations argument to become an affirmative defense.

                                                  ENTERPRISE

           I am not accusing UVU and Mr. Lesser of being a racketeering enterprise. I am accusing UVU of being

a racketeering enterprise and Mr. Lesser of having knowingly accepted the proceeds of racketeering.

Communication between them was enabled by me when I provided Mr. Lesser's contact information on the

employment surveys that were listed in the Complaint.

                                             SPECULATIVE HOPE

           I am not making "assertions of speculative hope" because I have demonstrated probable cause. I have

provided a number of possibilities about what the documents will say because I realize that there is a significant

difference between what happened and what documents written by parties who were actively engaged in fraud

will "prove" happened. While Samsung almost certainly left itself in a position to be able to say that they had

been presented documents with my signature on them and they were acting in good faith, the possibilities of


                                                                                                        Page 2 of 3
       Case 2:19-cv-00397-TC Document 31 Filed 08/12/20 PageID.154 Page 3 of 4


what the documents will actually say increase dramatically if they were not acting in good faith.

                                           AN EXCEPTIONAL CASE

        UVU appears to have argued that in order for me to invoke the injury-discovery rule, it is not sufficient

for me to have described why I could not have known of my injuries at the time that they occurred, but that I

needed to use the word 'exceptional' when doing so. That a person was injured by fraudulent transactions to

which they were not a party and that the injury was such that it couldn't be noticed is 'exceptional.'

                                                 CONCLUSION

        UVU refuses to recognize that I was not injured because Samsung got a patent. I was injured because

that patent was derived from my intellectual labor. It was therefore impossible to know that I'd been injured

without knowing that UVU and Mr. Lesser were dealing with Samsung, which they concealed from me. Or, that

Mr. Lesser had received payment he shouldn't have for my work, which he used to buy a property that has never

been in his name. It was discovering the mechanisms of the theft in 2016 that led to the discovery of my injury,

making this an injury-discovery case.

        Furthermore, because I have demonstrated probable cause, the dismissal of the case against UVU for my

failure to plead information concealed from me in this "exceptional" case would deprive me of my property

without due process of law, violating my constitutional rights. UVU's motion to dismiss should be denied.

        RESPECTFULLY SUBMITTED this 12th day of August, 2020.

             Date of signing:           08/12/2020

             Signature of Plaintiff       ~-..       c_U--~•""-~~·~~-~··"· .
             Printed Name of Plaintiff      Travis Cracraft




                                                                                                         Page 3 of 3
      Case 2:19-cv-00397-TC Document 31 Filed 08/12/20 PageID.155 Page 4 of 4


                                 CERTIFICATE Of MAILING
     I certify that on August 12th, 2020, I mailed copies of the foregoing BRIEF IN OPPOSITION TO
DEFENDANT UVU'S MOTION TO DISMISS to:

Jared Lesser
97E. 200N.
American Fork, UT 84003

Kyle Kaiser
P.O. Box 140856
Salt Lake City, UT 84114-0856




                                                                                              Page 1 of 1
